Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, the term “behavior” is not clear what this is in reference to. Also, the claim limitation of the present application fails to provide a clear and complete description on the invention as well. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.
Claim 1-15, 18 are rejected for similar reason as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjio US 20120042345 in view of Ayotte 10693557 further in view of Li US 20160014657

1. A network comprising:
antenna circuitry configured to receive incoming signals from a base station and transmit outgoing signals (Tjio: [0031-0032, 0037, 0055] fig. 3, unit 202 satellite antenna, 310 RF antenna - RF antenna 310 may include an antenna to transmit and/or receive RF signals over the air);
remote modem circuitry connected to the antenna circuitry by analog cabling, the remote modem circuitry being configured to demodulate a first incoming signal of the incoming signals, as received by the antenna circuitry, to produce first incoming data (Tjio: fig. 3, unit 330, 320 [0031-0032, 0037, 0055, 0040-0041] - Coax-to-Cat 5 adapter 250 (i.e., as control circuit) may include a conventional device to convert incoming signals from coaxial cables to outgoing signals on Cat 5 cables); and
control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry (Tjio: fig. 2-3, [0031-0032, 0037, 0055] Local router 260 (i.e., controller unit remote from modem) may include a device that may provide connectivity (i.e., behavior) between equipment within customer premises (e.g., user devices 270) and between the customer premises equipment and an external network (e.g., network 130)).
Tjio merely discloses the term “behavior”
Ayotte further teaches the term behavior (Ayotte: fig. 3, unit 304, fig. 6, unit 602-606, col. 10, lines 64-col. 11, lines 65 – “metric”) in order to determine metric, the network controller routes the data packets associated with data streams to one of an RF router (e.g., the RF router 116) or a LiFi router (e.g., the LiFi router 118).
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to determine metric, the network controller routes the data packets associated with data streams to one of an RF router (e.g., the RF router 116) or a LiFi router (e.g., the LiFi router 118), as taught by Ayotte. 
Le further teaches wherein the control circuitry is configured to determine whether to control the remote modem circuitry to receive data from a different base station (Le: fig. 1 unit 102 [0027] - handover management component) in order to manage the handover of modems 106 from serving AG base station 110 to target AG base station 112.
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to manage the handover of modems 106 from serving AG base station 110 to target AG base station 112, as taught by Li. 


2. The network according to claim 1, wherein the remote modem circuitry is nearer to the antenna circuitry than the control circuitry (Tjio: fig. 2-3, unit 330-350; Ayotte: fig. 1A, unit 124).

3. The network according to claim 1, wherein a length of the analog cabling is less than a length of the digital cabling (Tjio: fig. 2-3, unit 330-350).

4. The network according to claim 1, wherein the remote modem circuitry is adapted to modulate outgoing data to produce a first outgoing signal of the outgoing signals (Tjio: fig. 2-3, [0040-0041]).

5. The network according to claim 1, comprising further modem circuitry to demodulate a second incoming signal of the incoming signals to produce second incoming data and to provide the second incoming data to the control circuitry, wherein the control circuitry is adapted to control a behaviour of the further modem circuitry (Tjio: fig. 2-3, unit 250 [0031]; Ayotte: fig. 1A, unit 124 “modems”).

6. The network according to claim 5, wherein the further modem circuitry is adapted to modulate second outgoing data to produce a second outgoing signal of the outgoing signals (Tjio: fig. 2-3, unit 250 [0031, 0040-0041]; Ayotte: fig. 1A, unit 124 “modems”).

7. The network according to claim 5, comprising beamforming circuitry to perform beamforming using the modem circuitry and the further modem circuitry (Tjio: fig. 2-3, unit 310 [0040]).

8. The network according to claim 5, wherein the control circuitry comprises the further modem circuitry (Tjio: fig. 2-3, unit 250 [0031]).

9. The network according to claim 5, wherein the further modem circuitry is further remote modem circuitry (Tjio: fig. 2-3, unit 320 “e.g., as the third modem & unit 250 as the second modem; Ayotte: fig. 1A, unit 124 “modems”); and the further remote modem circuitry is nearer to the antenna circuitry than the control circuitry (Tjio: fig. 2-3, unit 320; Ayotte: fig. 1A, unit 124 “modems”).

11. The network according to claim 5, wherein the first incoming signal originates from a first base station; the second incoming signal originates from a second base station; the control circuitry is adapted to perform a comparison between the first incoming signal and the second incoming signal; and the control circuitry is adapted to cause the remote modem circuitry to communicate with the second base station in place of the first base station in dependence on a result of the comparison (Tjio: fig. 2-3, 8, unit 310 & 202, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

12. The network according to claim 11, wherein the comparison considers a signal strength of the first incoming signal and the second incoming signal (Tjio: fig. 8, unit 800, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

13. The network according to claim 11, wherein the comparison considers a change in signal strength of the first incoming signal and the second incoming signal (Tjio: fig. 8, unit 800, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

14. A vehicle comprising the network of claim 1, wherein the antenna circuitry is external to the vehicle; and the control circuitry is internal to the vehicle (Ayotte: fig. 1, unit 126). 

15. The vehicle according to claim 14, wherein the remote modem circuitry is external to the vehicle (Ayotte: fig. 1, unit 1246).

Regarding claims 18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-15, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjio-Ayotte-Li further in view of Lauer 20180014269
10. The network according to claim 5, wherein the antenna circuitry comprises a first antenna array and a second antenna array; the remote modem circuitry is connected to the first antenna array; and the further modem circuitry is connected to the second antenna array (Tjio: fig. 2-3, unit 320, claim 19-20).
	Lauer further teaches second antenna array (Lauer: fig. 1 unit 108 [0022]) in order to make the plurality of modems 115 to be connected to at least one respective antenna 108 for transmitting communications over the external communication link 147 using the particular communication protocol and/or at the particular frequency band [0022]
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to make the plurality of modems 115 to be connected to at least one respective antenna 108 for transmitting communications over the external communication link 147 using the particular communication protocol and/or at the particular frequency band [0022], as taught by Lauer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjio US 20120042345 in view of Ayotte 10693557 further in view of Frisco US 20090096857

1. A network comprising:
antenna circuitry configured to receive incoming signals from a base station and transmit outgoing signals (Tjio: [0031-0032, 0037, 0055] fig. 3, unit 202 satellite antenna, 310 RF antenna - RF antenna 310 may include an antenna to transmit and/or receive RF signals over the air);
remote modem circuitry connected to the antenna circuitry by analog cabling, the remote modem circuitry being configured to demodulate a first incoming signal of the incoming signals, as received by the antenna circuitry, to produce first incoming data (Tjio: fig. 3, unit 330, 320 [0031-0032, 0037, 0055, 0040-0041] - Coax-to-Cat 5 adapter 250 (i.e., as control circuit) may include a conventional device to convert incoming signals from coaxial cables to outgoing signals on Cat 5 cables); and
control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry (Tjio: fig. 2-3, [0031-0032, 0037, 0055] Local router 260 (i.e., controller unit remote from modem) may include a device that may provide connectivity (i.e., behavior) between equipment within customer premises (e.g., user devices 270) and between the customer premises equipment and an external network (e.g., network 130)).
Tjio merely discloses the term “behavior”
Ayotte further teaches the term behavior (Ayotte: fig. 3, unit 304, fig. 6, unit 602-606, col. 10, lines 64-col. 11, lines 65 – “metric”) in order to determine metric, the network controller routes the data packets associated with data streams to one of an RF router (e.g., the RF router 116) or a LiFi router (e.g., the LiFi router 118).
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to determine metric, the network controller routes the data packets associated with data streams to one of an RF router (e.g., the RF router 116) or a LiFi router (e.g., the LiFi router 118), as taught by Ayotte. 
Frisco further teaches wherein the control circuitry is configured to determine whether to control the remote modem circuitry to receive data from a different base station (Frisco: [0079, 088] - The aircraft-based network selection controller 192 (is part of server 162 & control panel 164 remote from Sat RX 242 (i.e., modem) – see. fig. 12) determines whether data communications should be sent to the PEDs 130 through the air-to-ground transceiver 152 or the satellite receiver 242) in order to route some traffic types over one network and other traffic types over the other network based on a needed channel capacity of the data communications to be sent or congestion on a link [0088].
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to route some traffic types over one network and other traffic types over the other network based on a needed channel capacity of the data communications to be sent or congestion on a link, as taught by Frisco. 

2. The network according to claim 1, wherein the remote modem circuitry is nearer to the antenna circuitry than the control circuitry (Tjio: fig. 2-3, unit 330-350; Ayotte: fig. 1A, unit 124).

3. The network according to claim 1, wherein a length of the analog cabling is less than a length of the digital cabling (Tjio: fig. 2-3, unit 330-350).

4. The network according to claim 1, wherein the remote modem circuitry is adapted to modulate outgoing data to produce a first outgoing signal of the outgoing signals (Tjio: fig. 2-3, [0040-0041]).

5. The network according to claim 1, comprising further modem circuitry to demodulate a second incoming signal of the incoming signals to produce second incoming data and to provide the second incoming data to the control circuitry, wherein the control circuitry is adapted to control a behaviour of the further modem circuitry (Tjio: fig. 2-3, unit 250 [0031]; Ayotte: fig. 1A, unit 124 “modems”).

6. The network according to claim 5, wherein the further modem circuitry is adapted to modulate second outgoing data to produce a second outgoing signal of the outgoing signals (Tjio: fig. 2-3, unit 250 [0031, 0040-0041]; Ayotte: fig. 1A, unit 124 “modems”).

7. The network according to claim 5, comprising beamforming circuitry to perform beamforming using the modem circuitry and the further modem circuitry (Tjio: fig. 2-3, unit 310 [0040]).

8. The network according to claim 5, wherein the control circuitry comprises the further modem circuitry (Tjio: fig. 2-3, unit 250 [0031]).

9. The network according to claim 5, wherein the further modem circuitry is further remote modem circuitry (Tjio: fig. 2-3, unit 320 “e.g., as the third modem & unit 250 as the second modem; Ayotte: fig. 1A, unit 124 “modems”); and the further remote modem circuitry is nearer to the antenna circuitry than the control circuitry (Tjio: fig. 2-3, unit 320; Ayotte: fig. 1A, unit 124 “modems”).

11. The network according to claim 5, wherein the first incoming signal originates from a first base station; the second incoming signal originates from a second base station; the control circuitry is adapted to perform a comparison between the first incoming signal and the second incoming signal; and the control circuitry is adapted to cause the remote modem circuitry to communicate with the second base station in place of the first base station in dependence on a result of the comparison (Tjio: fig. 2-3, 8, unit 310 & 202, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

12. The network according to claim 11, wherein the comparison considers a signal strength of the first incoming signal and the second incoming signal (Tjio: fig. 8, unit 800, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

13. The network according to claim 11, wherein the comparison considers a change in signal strength of the first incoming signal and the second incoming signal (Tjio: fig. 8, unit 800, claim 17-18; Ayotte: fig. 3, unit 304, col. 10, lines 64-col. 11, lines 65 – “the metric may be based on at least one of signal strength, signal to noise ratio, carrier to noise ratio, receive power, transmit power, packet loss rate, and/or round trip time”).

14. A vehicle comprising the network of claim 1, wherein the antenna circuitry is external to the vehicle; and the control circuitry is internal to the vehicle (Ayotte: fig. 1, unit 126). 

15. The vehicle according to claim 14, wherein the remote modem circuitry is external to the vehicle (Ayotte: fig. 1, unit 1246).

Regarding claims 18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-15, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjio-Ayotte-Frisco further in view of Lauer 20180014269
10. The network according to claim 5, wherein the antenna circuitry comprises a first antenna array and a second antenna array; the remote modem circuitry is connected to the first antenna array; and the further modem circuitry is connected to the second antenna array (Tjio: fig. 2-3, unit 320, claim 19-20).
	Lauer further teaches second antenna array (Lauer: fig. 1 unit 108 [0022]) in order to make the plurality of modems 115 to be connected to at least one respective antenna 108 for transmitting communications over the external communication link 147 using the particular communication protocol and/or at the particular frequency band [0022]
Thus, it would have been obvious to one ordinary skill in the art before filing date of the claim invention to include the above recited limitation into the Tjio’s invention in order to make the plurality of modems 115 to be connected to at least one respective antenna 108 for transmitting communications over the external communication link 147 using the particular communication protocol and/or at the particular frequency band [0022], as taught by Lauer. 





Response to Amendment
Applicant's arguments with respect to claim(s) 1-15, 18 have been considered but are moot in view of the new ground(s) of rejection.

            Applicant Argument:
           antenna circuitry configured to receive incoming signals from a base station and transmit outgoing signals; 
remote modem circuitry connected to the antenna circuitry by analog cabling, the remote modem circuitry being configured to demodulate a first incoming signal of the incoming signals, as received by the antenna circuitry, to produce first incoming data; and 
control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 3, unit 310 [0037]) of Tjio, for example: RF antenna 310 may include an antenna to transmit and/or receive RF signals over the air. RF antenna 310 may, for example, receive RF signals from LTE module 320/BHR 330 and transmit the RF signals over the air. Also, RF antenna 310 may, for example, receive RF signals over the air and provide them to LTE module 320/BHR 330. In one implementation, for example, LTE module 320/BHR 330 may communicate with a base station (e.g., base station 120) connected to a network (e.g., network 130) to send and/or receive signals from user devices 270. In implementations herein, RF antenna 310 may be enclosed by radome 340, integrated with radome 340, or external to radome 340. While one RF antenna 310 is shown in FIG. 3, outdoor broadband unit 200 may include more than one antenna in other implementations. (herein it’s considered same as antenna circuitry configured to receive incoming signals and transmit outgoing signals).
Furthermore, the Examiner would like to draw attention to (fig. 2, unit 250, figs. 5, 7, unit 520 [0031, 0055]) of Tjio, for example: Coax-to-Cat 5 adapter 250 may include a conventional device to convert incoming signals from coaxial cables (analog) to outgoing signals on Cat 5 cables (digital) (herein it’s considered same as remote modem circuitry connected to the antenna circuitry by analog cabling, the remote modem circuitry being configured to demodulate a first incoming signal of the incoming signals, as received by the antenna circuitry, to produce first incoming data).
Furthermore, the Examiner would like to draw attention to (fig. 2, 5, 7, unit 260 [0032]) of Tjio, for example: Local router 260 (i.e., controller unit remote from modem) may include a device that may provide connectivity (i.e., behavior) between equipment within customer premises (e.g., user devices 270) and between the customer premises equipment and an external network (e.g., network 130) (herein it’s considered same as control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry)
Furthermore, the Examiner would like to draw attention to (fig. 1, unit 120) of Ayotte, for example: While FIG. 1A depicts the RF router 116 and the LiFi router 118 as being external to the network controller 120, in some embodiments, at least one of the RF router 116 and the LiFi router 118 are a component of the network controller 120. The network controller 120 is also coupled to an external modem 124, which is in turn coupled to an antenna 126. The modem 124 and the antenna 126 may generally be configured to enable the network controller 120 to communicate with systems/nodes/devices that are not located on the vehicle, e.g., via one or more satellite, air-to ground and/or terrestrial cellular communication links (herein it’s considered same as control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry)

Furthermore, the Examiner would like to draw attention to (fig. 5, unit 510 & unit 120) of Ayotte, for example: In the dual-fidelity communication system 500, the network controller 120 is configured to support vehicle control communications with an external control system. For example, the vehicle control communications may be based on the ACARS communication protocol and/or other communication protocols that support communication of vehicle operation data (such as LTE or satellite protocols). The network controller 120 is configured to obtain the vehicle operation data via one or more external modems 124 that is configured to transmit and/or receive data via the antenna 126…  the vehicle control equipment 510 from sources of RF interference, the vehicle control equipment 510 is connected to the network controller 120 via a wired communication interface (such as an Ethernet or a secure bus interface)… Accordingly, the vehicle control equipment 510 is configured to receive vehicle control data via the traditional wired interface and/or via the photo-detector 508 (herein it’s considered same as remote modem circuitry connected to the antenna circuitry by analog cabling, the remote modem circuitry being configured to demodulate a first incoming signal of the incoming signals, as received by the antenna circuitry, to produce first incoming data; and control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry)

Furthermore, the Examiner would like to draw attention to (fig. 6, unit 602-606) of Ayotte, for example: FIG. 6 depicts an example method 600 for providing dual fidelity communications on-board a vehicle (e.g., an aircraft, bus, train, subway, military transport vehicle, space craft, etc.). More particularly, the method 600 relates to routing vehicle control data to vehicle control equipment (e.g., the vehicle control equipment 510) over one of a traditional wired interface or a LiFi network via one or more LEDs (e.g., the LEDs 512). The method 600 may be implemented by a network controller, such as the network controller 120 of FIG. 1A, 1B, 2, or 5 for example. Various components of FIGS. 1A, 1B, 2, and 5 are referred to in the description of the method 600 for purposes of providing specific, non-limiting examples.
(70) The method 600 begins when the network controller obtains, via one or more external modems, vehicle control data addressed to vehicle control equipment located in the vehicle control deck (block 602). In response the receiving the vehicle control data, the network controller may be configured to segment the vehicle control data into a first portion to be routed over the traditional wired interface and a second portion to be routed via a LiFi router (e.g., the LiFi router 118). For example, the network controller may determine that the bandwidth required to transmit the vehicle control data to the vehicle control equipment exceeds a threshold bandwidth. Accordingly, the network controller may identify a set of data packets that, if offloaded to a secondary network, would reduce the bandwidth required to transmit the remaining data packets below the threshold bandwidth. In this example, the network controller may be configured to include the remaining data packets in the first portion of the vehicle control data and the offloaded set of data packets in the second portion of the vehicle control data.
(71) As another example, the network controller may segment the vehicle control data based on the particular item of vehicle control equipment the vehicle control data is associated with and/or the particular type of data indicated by the vehicle control data. For example, voice communications to and from a vehicle operator may be routed over the traditional wired interface and positioning and/or heading data may be routed via the LiFi router. In this example, the data packets that form the voice communications are included in the first portion of the vehicle control data and the data packets that indicate the positioning and/or heading data are included in the second portion of the vehicle control data. In this example, by offloading the non-voice data to the LiFi network, a higher quality voice connection between a vehicle operator and an external vehicle control center may be established.
(72) After the network controller has segmented the vehicle control data, the network controller is configured to route the first portion of the vehicle control data over the traditional wired connection (block 604) and the second portion of the vehicle control data to the LiFi router (block 606). In embodiments that include a reverse LiFi link in the vehicle control deck, the network controller may also be configured to obtain internally-generated vehicle control data via the traditional wired interface and the LiFi router. In these embodiments, the network controller may be configured to aggregate the internally-generated vehicle control data into a single data stream between the network controller and an external vehicle control center. Accordingly, in these embodiments, the network controller may route the internally-generated vehicle control data to one or more external modems (e.g., the external modem 124) for transmission to the external vehicle control center (herein considered same as: 
antenna circuitry configured to receive incoming signals and transmit outgoing signals; 
remote modem circuitry connected to the antenna circuitry by analog cabling, the remote modem circuitry being configured to demodulate a first incoming signal of the incoming signals, as received by the antenna circuitry, to produce first incoming data; and 
control circuitry that is remote from the remote modem circuitry and is connected to the remote modem circuitry via digital cabling, the control circuitry being configured to control a behaviour of the remote modem circuitry and to receive the first incoming data from the remote modem circuitry).
Thus, for the above reason, the prior art meet the claim limitation.

Please NOTE: the term “behavior”, in the Applicant claim limitation, is not clear what this is in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood. 

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415